DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleider, US-PGPub 2004/0228956 in view of Hurei, US-PGPub 2010/0074994.
Regarding claims 1-6 and 16-19, Schleider teaches an edible mix that is blended and agglomerated and the mix comprises dehydrated components and oil (abstract). Schleider further describes that the mix has an intended use in beverages (para 3).
Schleider fails to explicitly teach “oil enhancement” and rehydrating.
Hurei teaches “oil enhancement” with mct oil (para 58, nutritional and Schleider teaches granules.) wherein the water activity of the dried substance is below 0.2 (para 61).  It would have been obvious to reduce the water activity as much as possible in order to produce a dried mix (since less water would be desireable) and thus it would have been obvious to look to Schleider for well known activities to dry to.  Additionally, it would have been obvious to add “oil enhancement” with mct oil for purposes of providing a moisture barrier (para 58).  Additionally, it would have been obvious to add the mix to a beverage (rehydrating) since that is the intended use of Schleider. 
Regarding claims 7-15, it would have been obvious to experiment and adjust mixing and hydration amounts and techniques such as claimed depending on the texture of the beverage desired to be consumed and thus one of ordinary skill would have found applicant’s techniques obvious and discoverable thorugh routine experimentation.  Further, Schleide teaches blending with a softdrink (clm 10).  Additionally, Schleider teaches granules.  Further regarding the order of mixing, it would have been obvious to try mixing in either order. Additionally, Schleider teaches fats (oil).

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are moot in view of the new grounds of rejection above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRESTON SMITH/Examiner, Art Unit 1792